COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-15-00714-CV
Style:                    In the Interest of S.R.H., A Child
Date motion filed*:       October 26, 2015
Type of motions:          First Motion for Extension of Time to File Appellant’s Brief
Parties filing motions: Appellant, D.C.
Document to be filed:     Appellant’s Brief

Is appeal accelerated?       Yes.

If motion to extend time:
       Original due date:                  September 28, 2015
       Number of extensions granted:           0         Current Due Date: November 3, 2015
       Date Requested:                     November 23, 2015

Ordered that motion is:
       Granted
             If document is to be filed, document due: November 23, 2015.
                     No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Because appellant’s motion for extension of time to file appellant’s brief contends that,
          among other reasons, more time is needed to consult with her client and his trial
          counsel, the motion is granted, but no further extensions will be granted given this
          is an accelerated appeal and the length of time requested. Accordingly, if appellant’s
          brief is not filed by November 23, 2015, this case will be abated for the trial court to
          hold a hearing and appellant’s counsel, Lana Shadwick, may be required to show cause
          why she should not be relieved of her duties after a finding of good cause. See TEX.
          FAM. CODE ANN. § 107.016(2) (West Supp. 2014).

Judge’s signature: /s/ Laura Carter Higley
                   
Date: November 3, 2015
November 7, 2008 Revision